In the

United States Court of Appeals
                 For the Seventh Circuit

No. 09-1099

IN RE:

      E UGENE A. FISCHER,
                                                               Petitioner.


                     Petition for Writ of Mandamus
                  from the Southern District of Illinois.
             No. 4:87-cr-40070-JPG-4—J. Phil Gilbert, Judge.



    S UBMITTED JANUARY 15, 2009—D ECIDED JANUARY 23, 2009 




    Before R IPPLE, M ANION and R OVNER, Circuit Judges.
  R IPPLE, Circuit Judge. Eugene Fischer has filed a peti-
tion for writ of mandamus asking this court to allow
him to file a late notice of appeal from the district court’s
order granting the Government’s motion to renew a
monetary forfeiture judgment against him. The district
court entered its order granting the Government’s
motion to renew the forfeiture judgment on November 5,
2008. In his papers, Mr. Fischer says that he did not




    This opinion was released initially in typescript form.
2                                               No. 09-1099

receive a copy of the November 5 order and only learned
that an order had been issued when he received a copy
of the district court’s docket sheet in prison. He does not
say exactly when he received the docket sheet, but indi-
cates that it was just before mailing his petition on
January 9, 2009. Mr. Fischer was required to file a notice
of appeal with the district court clerk within 30 days
after the order appealed from was entered, see Fed. R.
App. P. 4(a)(1)(A), but was unable to do so because he
did not learn of the order until the 30-day time period
had expired. As a result, Mr. Fischer now asks this
court to allow him to file a notice of appeal from the
November 5 order. We deny Mr. Fischer’s petition
because mandamus is not the proper method for ob-
taining permission to file a late notice of appeal. We
issue this opinion to provide him with guidance as to
the proper steps to take.
  Federal Rule of Appellate Procedure 4(a)(6) explains
the proper method for requesting leave to file a late
notice of appeal when a party does not receive notice
of entry of an order or judgment. Rule 4(a)(6) provides
as follows:
    The district court may reopen the time to file an
    appeal for a period of 14 days after the date when
    its order to reopen is entered, but only if all the fol-
    lowing conditions are satisfied:
        (A) the court finds that the moving party did not
        receive notice under Federal Rule of Civil Pro-
        cedure 77(d) of the entry of the judgment or
        order sought to be appealed within 21 days after
        entry;
No. 09-1099                                                      3

         (B) the motion is filed within 180 days after the
         judgment or order is entered or within 7 days after
         the moving party receives notice under Federal
         Rule of Civil Procedure 77(d) of the entry, which-
         ever is earlier; and
         (C) the court finds that no party would be preju-
         diced.
See Firmansjah v. Ashcroft, 347 F.3d 625, 626 (7th Cir. 2003).
Rule 4(a)(6) specifically gives the authority to reopen
the time for filing an appeal to the district court;
appellate courts cannot extend the time to file a notice
of appeal. See Bhd. of Ry. Carmen Div. of Transp. Communica-
tions Intern. Union v. Chicago & North Western Transp. Co.,
964 F.2d 684, 686 n.2 (7th Cir. 1992).1
 Because Mr. Fischer has requested relief from the
wrong court, we must deny his petition for a writ of
mandamus. Mr. Fischer should file a timely motion to



1
   A review of the district court docket indicates that Mr. Fischer
has not filed a motion to reopen the time for filing a notice
of appeal in that court. If Mr. Fischer’s representations to this
court are accurate, he did not receive notice of the entry of the
order from the district court or the opposing party, as required
by Federal Rule of Civil Procedure 77(d), within 21 days after
entry of the order, and he learned of the order’s entry by
requesting the docket sheet, and not from the court or the
opposing party, so the seven-day deadline in Rule 4(a)(6)(B)
would not apply. As a result, Mr. Fischer would have 180 days
from the date the order was entered, November 5, 2008, to
file his motion with the district court.
4                                           No. 09-1099

reopen the time for filing a notice of appeal with the
district court. The motion should explain the circum-
stances by which Mr. Fischer learned that the district
court entered the order granting the Government’s
motion to renew the forfeiture judgment and should
explain whether any party would be prejudiced by re-
opening the time to appeal. See Fed. R. App. P. 4(a)(6).
                P ETITION for W RIT of M ANDAMUS D ENIED




                         2-2-09